DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “seeds” in claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 8, 10-11, 13, 17-18, 21-23 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, there is no support for the cap being single-handedly attachable to the container body as recited and thus it constitutes new matter.  Regarding claim 13, there is no support in the original discloses for the recited use of the open notch.  In particular, the original disclosure describes the open notch to facilitate stacking of the caps but is silent regarding the open notch for receiving an outwardly projecting tab of another cap.  Regarding claim 23, no support in the original disclosure for container body buried in soil and thus it constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the claims are unclear because they recite active method steps, i.e., “attaching the cap to the container body by receiving the plurality of outwardly projecting tabs into the holes…”, in a product claim which render the scope of the claims unclear.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 8, 10-11, 17-18, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2007/0181591 to Pierce et al. (Pierce) in view of US 2004/0040959 to Menceles, US Patent No. 6,042,000 to Kawamoto and US 2011/0089173 to Patel.
Regarding claim 1, Pierce discloses a closed container system (Fig 4) comprising a handheld container body (A, Fig 4 below) which can hold medicine pills, the body having a cylindrical, inwardly sloping shape, a closed bottom and an open top, the container body dimensioned to nest within an identical medicine pill bottle style container body through the open top since it has the structure as recited, a reusable cap (B, Fig 4 below) receivable into the container body, the cap having a generally cylindrical, inwardly sloping shape, the container body and cap comprising a biodegradable material (abstract).  Pierce does not teach at least two flattened side portions with at least two holes, one hole disposed in each of the flattened side portions, the cap having two outwardly projecting tabs.  Menceles discloses a container system (Fig 1) comprising a container body (10) with flattened side portions (12) and holes (30) disposed in each flattened side portion to engage tabs (28) on cap (14), tabs (28) align with flattened side portions, wherein the outwardly projecting tabs of the cap are inwardly compressible for receiving and releasing the tabs from the holes (Menceles, €0019).  One of ordinary skill in the art would have found it obvious to incorporate flattened side regions along with tabs and openings in the Pierce cap and body as suggested by Menceles in order to have a childproof closure arrangement.  The modified Pierce does not teach the biodegradeable material to comprise molded pulp fiber or plastic.  However, Kawamoto discloses a container (Fig 1) where container is made of molded pulp fiber.  One of ordinary skill in the art would have found it obvious to manufacture the container of the modified Pierce out of the pulp fiber as suggested by Kawamoto in order to be environmentally friendly since it has been held that selection of a known plastic to make a container of a type of plastics prior to the invention was held to be obvious.  In re Leshin, *>277< F.2d 197, 125 USPQ 416(CCPA 1960).  The modified Pierce teaches does not teach the cap material to be biodegradeable material of bio-plastic.  However, Patel discloses a container system (Fig 1) where bioplastic is used for biodegradeable material.  One of ordinary skill in the art would have found it obvious to manufacture the cap of Pierce out of bioplastic as suggested by Patel in order to be environmentally friendly since it has been held that selection of a known plastic to make a container of a type of plastics prior to the invention was held to be obvious.  In re Leshin, *>277< F.2d 197, 125 USPQ 416(CCPA 1960).  In particular, the modified Pierce teaches the tabs (28) on the cap aligned with flattened side portions (12) of the container body (Fig 2, Menceles) and since the modified Pierece teaches the structure of the cap and container body as recited, then it can be used in the manner as recited, i.e., the cap is capable of being attached to the container body through use of a single hand to align the tabs of the cap with the flattened side portions of the container body and then pressing the cap downwardly, the cap is capable of being released from the container body by compressing the projecting tabs of the cap with a thumb and finger from a single hand.  Note that product by process limitations are given little patentable weight in product claims and so long as prior art product has the structure as claimed, then it can also be used in the manner as recited.




    PNG
    media_image1.png
    438
    623
    media_image1.png
    Greyscale


Regarding claim 3, Pierce further discloses cap having a closed bottom and open top (Fig 4).
Regarding claim 5, the modified Pierce teaches the system of claim 1 but does not explicitly teach cap and tabs being integral.  However, it would have been obvious to make the two parts integral and formed from a single block of material to facilitate manufacturing since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Regarding claim 8, Pierce further teaches angle of container body steeper than angle of cap (Fig 4, Pierce).
Regarding claim 10, Pierce further discloses cap (B) having an open top end and would be capable of nesting within an identical cap body since it has a sloping surface.
Regarding claim 11, the modified Pierce further discloses outwardly projecting tabs (28) on the cap (14) lock the cap into place in the container (12) when cap is pushed downwardly into the container (€0019).
Regarding claim 17-18, the modified Pierce further teaches cap comprising biodegradeable material (bioplastic, Patel).
Regarding claim 21, Pierce further teaches the container body is disposable through a paper shredder since the container body is made of paper (abstract).
Regarding claim 22, as best understood, the modified Pierce discloses a child resistant lock between the cap and container body because the outwardly projecting tabs into the holes requires sufficient force to remove the cap and Menceles further discloses such a force can be greater to open for child-proofing purposes (Menceles, ¶0019), thus making the system child-proof because it may require force a child does not have to separate the cap and container body of the modified Pierce.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce in view of Menceles, Kawamoto, Patel and US 2005/0161463 to Litchman.
Regarding claim 13, the modified Pierce teaches the system of claim 1 but does not teach an open notch in the cap above each outwardly projecting tab.  However, Litchman discloses a cap (10) comprising an open notch (at 20) above an outwardly projecting tab (22) that engages opening (60) on container (50).  One of ordinary skill in the art would have found it obvious to incorporate a notch to the Pierce cap above each tab as suggested by Litchman in order to facilitate movement of the tab.  In particular, since the prior art has the structure as recited, then it can be used for the recited purpose.  In the instant case, the open notch can be used for receiving a tab of another cap when depending on the size and structure of the other cap.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierce in view of Menceles, Kawamoto, Patel and US 2012/0318687 to Martin.
Regarding claim 23, the modified Pierce teaches the container system of claim 1 and further teaches the container body may be buried in soil since it has the structure as recited but does not teach container body impregnated with seeds to permit plant growth after burial.  However, Martin discloses degradeable containers (Fig 1) and in particular discloses the container impregnated with seeds adapted to be planted in soil to permit the seeds to grow (abstract).  One of ordinary skill in the art would have found it obvious to impregnate the Pierce container body with seeds as suggested by Martin in order to have a biodegradeable container that can be in soil and allows for the seeds to grow.

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Applicant states that Pierce discloses the invention directed to a biodegradeable and recyclable paper internally fitted lid or closure and that modifying it to be a rigid bioplastic lid is contrary to the purpose of Pierce’s disclosure.  This is not persuasive because Patel discloses that biodegreadeable products may be made from paper or bioplastic (¶0005, ¶0025) and replacing a biodegradeable paper lid with a functionally equivalent biodegradeable plastic lid would have been obvious to one of ordinary skill in the art since they provide the same intended purpose of being recyclable.  Furthermore, the prior art is silent with regards to the bioplastic being rigid as applicant asserts.
The applicant further argues that modifying Pierce to have flattened side portions with apertures to receives projection tabs would be inconsistent with the mechanism of action taught to attach Pierce’s cap and render it inoperable is not persuasive.  Initially, the motivation to incorporate such features would be to incorporate a child-resistant closure mechanism to Pierce.  Applicant argues that Pierce teaches a matching draft angle between the lid and paper cup.  However, Menceles also discloses matching draft angle between the flattened side portions of the lid and the flattened side portions of the container.  Applicant’s arguments that applying the teaching of an aperture/tab mechanism as taught by Menceles into Pierce would be inconsistent with and contrary to the teachings of Pierce is unpersuasive because only portions of the container are lid would be modified to have flat portions and the flat portions would also be at a matching draft angle since both the flat portions of the lid and container align as shown by Menceles (Fig 1-2).  Portions of Pierce that are not flattened would still be able to perform its intended function of creating a “squeegee” seal.
Applicant further argues that incorporating an aperture to the sidewall of the container would cause the container or leak and fail to seal the container with the lid.  This is not persuasive since the aperture would be located near the top of the container and above the bottom of the lid side wall since Menceles discloses the protrusion above the bottom of the flattened portions on the lid, the protrusions entering the aperture, the bottom of the flattened portions of the lid would facilitate the seal of the container and the aperture would be located above the seal.
Applicant argues that it would not be obvious to change the paper lid of Pierce into a bioplastic lid because Pierce intentionally discloses the lid to be made of paper.  However, Pierce is silent regarding the use of other biodegradeable materials to manufacture the container and one of ordinary skill in the art would have realize that bioplastic would be a functionally equivalent material to the biodegradeable paper material taught by Pierce.  
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Menceles discloses a lid and container arrangement that is childproof whereas the Pierce closure arrangement is not.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that modifying Pierce with the closure mechanism of Menceles would be inconsistent with and contrary to the teaching of the closure mechanism of Pierce, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant further argues that the cap of Pierce is not resusable.  This is not persuasive because because the cap is capable of being used more than once, thus making it reusable, since it has the structure as recited.
Applicant argues that prior art does not teach the cap single-handledly attachable or releasable to the container body as recited.  This is not persuasive because as long as prior art teaches the structure of the claimed cap and body, then it would be capable of being used as recited.  Note that product by process limitations are given little patentable weight.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735